IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JULIAN BRYANT, )
Petitioner, )
)
VS. ) Civil Action No. 18-1671
)
WARDEN, SCI FAYETTE, et al., )
Respondents. )
ORDER

AND NOW, this te day of May, 2019, after the petitioner, Julian Bryant, filed
a petition for a writ of habeas corpus, and after a Report and Recommendation was filed by the
United States Magistrate Judge granting the parties a period of time after being served with a
copy to file written objections thereto, and upon consideration of the objections filed by the
petitioner (ECF Nos. 17 and 18), and upon independent review of the petition and the record and
upon consideration of the Magistrate Judge’s Report and Recommendation (ECF No. 16), which
is adopted as the opinion of this Court,

IT IS ORDERED that the petition for a writ of habeas corpus filed by petitioner
(ECF No. 4) is dismissed and, because reasonable jurists could not conclude that a basis for
appeal exists, a certificate of appealability is denied.

IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of
Appellate Procedure if the petitioner desires to appeal from this Order he must do so within thirty

(30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P.
ce:

Julian Bryant
KT-7886

SCI Fayette

50 Overlook Drive
LaBelle, PA 15450

é
{
en?

cy
Z

f
of a o
Loot

- i Z 1 4
Nth a ~E

F46n
Marilyn J.\Horab
United States District Judge
